Citation Nr: 1529084	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the claims on appeal are decided.  

At a March 2010 VA examination, the examiner diagnosed bilateral hallux valgus, bilateral pes planus, hammertoe, and plantar fasciitis and opined that the Veteran's various foot disabilities were not caused by or related to service, and his service did not aggravated the foot disabilities beyond their normal progression.  The examiner explained that the disabilities diagnosed were mechanical and congenital and pes planus was demonstrated prior to service.  The examiner noted that the Veteran was noted to have pes planus and hammertoe on entry into active service and that he sought treatment for his feet in February 1989, during active service, and was diagnosed with symptomatic bunions and pes planus.  

The Board finds that the March 2010 VA medical opinion to is incomplete.  While the Veteran was noted to have pes planus and hammertoe at the time of the enlistment examination, the Veteran's pes planus was also noted to not cause any impairment at that time.  Additionally, the examiner did not provide a sufficient explanation for the Veteran's service treatment record that shows his pes planus became symptomatic during active service and that he was diagnosed with bunions during active service.  Finally, the examiner did not address the contentions of the Veteran indicating that he has had trouble with his feet since separation from service.  As the opinion is incomplete, it cannot service as the basis of a denial of entitlement to service connection. 

Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any currently present foot disabilities.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature of any current bilateral foot disability, to include pes planus and hammertoe.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions expressed must be provided. Based upon the examination results and the review of the record, the examiner should provide the following opinions:

a) Is it at last as likely as not (50 percent or greater probability) that the Veteran's pes planus and hammertoe were aggravated beyond the natural progression during active service?  In forming the opinion, the examiner must specifically address the fact that the Veteran's pes planus was noted to not cause impairment at the time of his enlistment examination, that in February 1989, during service, he sought treatment and it was noted to be symptomatic, and the Veteran's contentions regarding unremitting symptoms during and since service. 

 b) With regard to any other diagnosed foot disability, to include bunions, hallux valgus, and plantar fasciitis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to active service.  In forming the opinion, the examiner must specifically address the February 1989 in service treatment for bunions.

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



